Title: From Benjamin Franklin to William Strahan, 4 February 1748
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Philada. Feby. 4. 1747,8
Enclos’d is a second Bill for £19 7s. 1½d. Sterling. The first I sent you some time since. Mr. Hall will write, tho’ neither of us have much Time, the Vessel hurrying away for fear of the Ice. I shall soon send you more Bills. With my best Respects to Mrs. Strahan, in which my Dame joins, and hearty Wishes for the Welfare of you and yours, I am, Dear Sir, Your obliged Friend and most humble Servant
B Franklin
